Title: From Thomas Jefferson to Lewis Deblois, 19 January 1806
From: Jefferson, Thomas
To: Deblois, Lewis


                        
                            Dear Sir
                            
                            Washington Jan. 19. 06
                        
                        I have to pay 35. D. to Daniel Bradley at Fairfax court house and percieving that in the passage of letters
                            between us by post there has been great inexactitude, I take the liberty of asking you to recieve the inclosed sum of 35.
                            D. and to pay it to his order. I have by a letter of this day informed him of this measure & inclosed him an order on
                            you, hoping you will excuse this free use of your intermediation. Accept my friendly salutations & assurances of
                            esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    